Exhibit 10.139

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Release”) is entered into between
SUPERVALU INC, and all its past and present subsidiary, related, and affiliated
companies; all its present or past officers, directors, and employees; and any
person who acted on behalf of or on instructions of SUPERVALU INC.
(collectively, the “Company”) and Julie Dexter Berg (“Dexter Berg”).

Dexter Berg and the Company understand that all words used in this Release have
their plain meanings in ordinary English. Dexter Berg and the Company agree as
follows:

 

1. Last Day Worked and Separation Date. Dexter Berg’s last day of work and the
date her employment ended was February 7, 2012 (“Separation Date”).

 

2. Severance Pay; Time and Form of Payment.

 

  a. In accordance with the terms of the SUPERVALU Executive and Officer
Severance Pay Plan (“Plan”), as amended, the Company will provide to Dexter Berg
the following payments and benefits:

 

  i. $690,000.00, representing payment pursuant to Section 5(a)(1) of Tier II
benefits under the Plan. This will be paid in a single lump sum within 10
business days following the last day of the rescission period specified in
paragraph 17 below.

 

  ii. Due to company performance over the relevant time period, there is no
amount payable under Section 5(a)(2) of Tier II benefits under the Plan.

 

  iii. An amount to be determined, representing payment pursuant to
Section 5(a)(3) of Tier II benefits under the Plan. If the Committee determines,
in its discretion, that a bonus is payable under the LTIP for FY10-12 based on
the assessment of the performance against LTIP objectives up to Separation Date,
Dexter Berg will receive a prorated portion of that bonus prorated based on the
number of full weeks worked during the performance cycle. No long term incentive
bonus program was adopted for FY 11-13, therefore no bonus is payable for that
period. If bonuses are otherwise certified by the Committee of the Board as
being payable under MYPA FY12-14, a prorated bonus will be paid based on
achievement of performance goals as specified in MYPA12-14, and prorated by
multiplying the bonus by the number that is Dexter Berg’s full weeks that Dexter
Berg worked during the performance cycle divided by total number of weeks in the
performance cycle. This will be paid as soon as practicable after the end of the
last fiscal year of the bonus cycle, at the same time MYPA bonuses are paid to
other participants.

 

  iv. An amount to be determined, representing payment pursuant to
Section 5(a)(4) of Tier II benefits under the Plan. This will be paid at the
same time other bonuses are paid under the annual bonus plan in which Dexter
Berg was a participant, if a bonus would have been payable based on the
achievement of the performance metrics in the annual bonus plan for FY12, and
will be prorated based on the number of full weeks employed during FY12 divided
by the number of weeks in FY12. If the Separation Date is prior to when the
restricted stock portion of the bonus is issued, Dexter Berg will be paid cash
in lieu of restricted stock for the restricted stock portion of the bonus at the
same time the cash portion of the bonus is paid during calendar year 2012.

 

  v. Reimbursement for the cost of COBRA coverage for medical and/or dental
insurance (if Dexter Berg has been enrolled in such prior to her Separation
Date, and has made a timely election to continue participation through COBRA)
until the earlier of a) 18 months following Dexter Berg’s Separation Date or b)
the date Dexter Berg is eligible to become a participant in health and welfare
plans offered through the employer of Dexter Berg or Dexter Berg’s
spouse/domestic partner.

 

  vi. Outplacement services provided by a professional outplacement provider
mutually acceptable to Dexter Berg and Company at a cost not to exceed $25,000,
payable directly to the outplacement provider and not by reimbursement to Dexter
Berg, subject to paragraph 2.b below.



--------------------------------------------------------------------------------

  vii. Required taxes will be withheld from payments under this Plan, and
appropriate tax documents will be issued reflecting amounts received pursuant to
this plan. Severance pay is not eligible for contributions to the 401(k) plan,
flexible spending account plan or any deferred compensation plan.

 

  b. Outplacement services shall be paid only if the services are provided prior
to December 31 of the second calendar year following the calendar year in which
her Separation Date occurred.

 

  c. The Company will also make a separate payment to Dexter Berg in the gross
amount of $41,220.00 (less required withholdings), which is the cash equivalent
of the prorated amount of the restricted stock award granted to Dexter Berg upon
her hire with SUPERVALU for her time of service between the award grant date and
her Separation Date, and that was inadvertently canceled by SUPERVALU upon her
Separation Date. This amount will be paid in a single lump sum within 10
business days following the last day of the rescission period specified in
paragraph 17 below.

 

  d.

In no event will payments pursuant to paragraphs 2.a.i, 2.a.ii (if any), an LTIP
bonus under 2.a.iii (if any) or 2.a.iv (if any) above, or 2c. be paid after the
later of: (i) March 15 following the end of the calendar year in which the
Separation Date occurs, or if earlier, the Dexter Berg’s last day of work,
occurs, or (ii) two and one half months following the end of the Company’s
fiscal year in which the Separation Date occurs or, if earlier, the last day of
work, occurs. Payments under a MYPA under 2.a.iii, if any, will take place no
later than March 15th of the calendar year next following the end of the last
fiscal year to which the MYPA award relates. In no event will payments under the
Plan be made later than the applicable short term deferral period under Internal
Revenue Code Section 409A.

 

3. Release of the Company. In exchange for the aforementioned payment and
benefits, Dexter Berg agrees as follows:

 

  a. By this Release, Dexter Berg waives and releases any and all claims,
actions, and causes of action which Dexter Berg has or may have against the
Company arising from or related to Dexter Berg’s employment with and/or
separation from the Company, whether or not Dexter Berg now knows of those
claims, actions, and causes of action. This release includes, but is not limited
to, any claims Dexter Berg may have for wages, commissions, penalties, vacation
pay or other benefit; breach of contract; fraud or misrepresentation; the Family
Medical Leave Act, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, or other federal,
state, or local civil rights laws or common laws (including but not limited to
the Minnesota Human Rights Act); defamation; infliction of emotional distress;
breach of the covenant of good faith and fair dealing; negligence; wrongful
termination of employment; and any attorney’s fees or other costs or expenses.

 

  b. Nothing in this Release is intended to or does: (1) impose any condition,
penalty, or other limitation affecting Dexter Berg’s right to challenge this
Release; (2) constitute an unlawful release or waiver of any of Dexter Berg’s
rights under any laws; (3) waive or release any claim or right that Dexter Berg
has as a SUPERVALU shareholder, or as a participant in SUPERVALU Employment
Stock Ownership Plan, 401(k) plan, pension plan or profit sharing plan;
(4) waive or release any pending claim that Dexter Berg has for workers’
compensation benefits or pending or future claims for benefits under the
Company’s health and welfare benefit plans or qualified retirement plans;
(5) waive or release any claim that arises after this Release is signed;
(6) waive or release Dexter Berg’s right to file an administrative charge with
any local, state, or federal administrative agency with jurisdiction to receive
and investigate Dexter Berg’s claims under applicable law, although Dexter Berg
does waive and release Dexter Berg’s right to recover any monetary or other
damages under such applicable law, including but not limited to compensatory
damages, punitive damages, liquidated damages, or attorneys’ fees and costs; or
(7) prevent or interfere with Dexter Berg’s ability or right to provide truthful
testimony, if under subpoena or court order to do so, or respond as otherwise
provided by law.

 

 

2



--------------------------------------------------------------------------------

4. Confidentiality. Dexter Berg acknowledges that Dexter Berg has received
access to Confidential Information about the Company, that this Confidential
Information was obtained or developed by the Company at great expense and is
zealously guarded by the Company from unauthorized disclosure, and that Dexter
Berg’s possession of this special knowledge is due solely to Dexter Berg’s
employment with the Company. In recognition of the foregoing, Dexter Berg will
not, at any time during or following separation of employment for any reason,
disclose, use, or otherwise make available to any third party, any Confidential
information relating to the Company’s business, products, services, customers,
vendors, or suppliers; trade secrets, data, specifications, techniques; long and
short term plans, existing and prospective client, vendor, supplier, and
employee lists, contacts, and information; financial, personnel, and information
system information and applications; and any other information concerning the
business of the Company which is not disclosed to the general public or known in
the industry, except with the express written consent of the Company. All
Confidential Information, including all copies, notes regarding, and
replications of such Confidential Information will remain the sole property of
the Company, as applicable, and must be returned to the Company immediately upon
the ending of Dexter Berg’s employment. This provision is in addition to, and
not in lieu of, similar provisions in any other agreement(s) between Dexter Berg
and the Company.

 

5. Non-Solicitation of Customers, Vendors, or Suppliers. Dexter Berg
specifically acknowledges that the Confidential Information described in
paragraph 4 above includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company; that such data is
a valuable and unique asset of the business of the Company, and that the success
or failure of their businesses depends upon their ability to establish and
maintain close and continuing personal contacts and working relationships with
such existing and prospective customers, vendors, and suppliers and to develop
proposals which are specific to such existing and prospective customers, vendors
and suppliers. Therefore, Dexter Berg agrees that for twelve (12) months
following the Separation Date, Dexter Berg will not (except on behalf of the
Company, or with the Company’s express written consent) solicit, approach,
contact or attempt to solicit, approach, or contact, either directly or
indirectly, on Dexter Berg’s own behalf or on behalf of any other person or
entity, any existing or prospective customers, vendors, or suppliers of the
Company with whom Dexter Berg had contact or about whom Dexter Berg gained
Confidential Information during Dexter Berg’s employment with the Company for
the purpose of obtaining business or engaging in any commercial relationship
that would be competitive with the “Business of the Company” (as defined in
paragraph 7.a) or cause such customer, supplier, or vendor to materially change
or terminate its business or commercial relationship with the Company. This
provision is in addition to, and not in lieu of, similar provisions in any other
agreement(s) between Dexter Berg and the Company.

 

6. Non-Solicitation of Employees. Dexter Berg specifically acknowledges that the
Confidential Information described above also includes confidential data
pertaining to employees and agents of the Company, and Dexter Berg further
agrees that for twelve (12) months following the Separation Date, Dexter Berg
will not, directly or indirectly, on Dexter Berg’s own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage, or induce any of the employees
or agents of the Company to terminate their employment or agency with the
Company.

 

7. Non-Competition. Dexter Berg covenants and agrees that for twelve (12) months
following the Separation Date, Dexter Berg will not, in any geographic market in
which Dexter Berg worked on behalf of the Company, or for which Dexter Berg had
any sales, marketing, operational, logistical, or other management or oversight
responsibility, engage in or carry on, directly or indirectly, as an owner,
employee, agent, associate, consultant, partner, or in any other capacity, a
business competitive with the Business of the Company.

 

  a.

The “Business of the Company” shall mean any business or activity involved in
grocery or general merchandise retailing and supply chain logistics, including
but not limited to grocery distribution,

 

3



--------------------------------------------------------------------------------

  business-to-business portal, retail support services, and third-party
logistics, of the type provided by the Company, or presented in concept to
Dexter Berg by the Company at any time during Dexter Berg’s employment with the
Company.

 

  b. To “engage or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly-traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.

 

8. Non-Disparagement. Dexter Berg agrees to refrain from making any disparaging
statements about the Company, its directors, officers, agents, employees,
products, pricing policies, or services. The Company agrees to instruct Craig
Herkert and the current Executive Leadership Team that reports to him to refrain
from making disparaging remarks about Dexter Berg.

 

9. Remedies for Breach. Any breach by Dexter Berg of the covenants in paragraphs
4, 5, 6, 7, or 8 will likely cause irreparable harm to the Company for which
money damages could not reasonably or adequately compensate the Company.
Accordingly, the Company shall be entitled to all forms of injunctive relief
(whether temporary, emergency, preliminary, prospective, or permanent) to
enforce such covenants. In addition to damages and other available remedies,
Dexter Berg consents to the issuance of such an injunction without the necessity
of the Company posting a bond, or if a court requires a bond to be posted, with
a bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company for any breach by Dexter Berg of the
covenants contained in paragraphs 4, 5, 6, 7, or 8, Dexter Berg further agrees
that the Company shall be entitled to recover its costs and attorney’s fees
necessary to obtain such remedies.

 

10. Indemnification. SUPERVALU will provide Dexter Berg with defense and
indemnification in connection with any claims made by any third parties asserted
against Dexter Berg concerning matters within the scope of her responsibilities
at SUPERVALU to the extent required under Article IX of SUPERVALU’s corporate
Bylaws and applicable law.

 

11. Release of Dexter Berg. SUPERVALU, on behalf of itself and its parent
companies, subsidiaries, predecessors, successors, affiliated companies,
divisions, and assigns, does hereby release and forever discharge Dexter Berg,
both individually and in her representative capacities, for herself, her heirs,
executors, and assigns, and agrees not to sue concerning, any and all
grievances, actions, suits, proceedings, claims, complaints, charges, judgments,
and executions, whether liquidated or unliquidated, known or unknown, suspected
or unsuspected, and whether related or unrelated to any present dispute as to
law or fact or both, which SUPERVALU ever had, presently has, or claims to have
had against Dexter Berg, from the beginning of time through the date this
Agreement becomes effective, except for: (i) the right to enforce the terms of
this Agreement; (ii), the right to assert claims that are based on events
occurring after this Agreement becomes effective; (iii) good faith claims
arising from Dexter Berg’s alleged intentional misconduct, fraud, theft
violation of any state or federal criminal statute, or bad faith.

 

12. Advice of Counsel. Dexter Berg has carefully read and understands all the
provisions of this Release and understands that important rights are being
released. Dexter Berg acknowledges that the Company has advised Dexter Berg to
consult with counsel before signing this Release, and that she has done so.

 

13. Agreement to Defend. Dexter Berg agrees to cooperate with the Company in
regard to any legal matter, litigation, pre-litigation, administrative,
governmental, or other judicial proceeding, inquiry, or investigation involving
the Company and concerning any matters Dexter Berg had knowledge of or
information relating to or during Dexter Berg’s employment. This includes but is
not limited to providing the Company with information concerning any matters
Dexter Berg had knowledge of or information relating to or during Dexter Berg’s
employment, or providing testimony in any proceeding. The Company shall
reimburse Dexter Berg for reasonable out-of-pocket expenses incurred by Dexter
Berg in connection with such undertakings, and shall compensate Dexter Berg for
time involved at an hourly rate based on Dexter Berg’s final base salary at time
of her Separation Date.

 

4



--------------------------------------------------------------------------------

14. Continued Employment or Offer of Employment. Dexter Berg understands that if
Dexter Berg accepts a new job with the Company, or if the Dexter Berg is offered
a job with the Company, a successor employer or with an outsource vendor as
stated in the Plan and the Dexter Berg does not accept the offer, the Dexter
Berg will not be eligible to receive the payment and benefits referenced in
paragraph 2.

 

15. Return of Property. Dexter Berg agrees that she has returned all Company
property in Dexter Berg’s possession including, but not limited to, equipment,
ID cards, Corporate Cards, all copies of customer lists, forms, plans,
documents, systems designs, product features, technology, other written and
computer materials belonging to the Company or its clients on or before Dexter
Berg’s last day of work for the Company. Dexter Berg will not at any time copy
or reproduce any of the Company’s or its clients’ property. Dexter Berg further
understands that all designs, improvements, writings and discoveries made by
Dexter Berg during employment that relate to the Company’s business is the
exclusive property of the Company and Dexter Berg cannot use, sell or give them
to anyone else.

 

16. Terms of Severance Agreement and General Release Confidential. Dexter Berg
shall keep the terms of this Severance Agreement and Release strictly
confidential, and Dexter Berg may disclose the terms to Dexter Berg’s attorney,
tax advisor and spouse/domestic partner, but the terms otherwise shall not be
disclosed by Dexter Berg to third persons unless required by law.

 

17. Periods for Consideration and Rescission.

 

  a. Dexter Berg has 21 days from the day Dexter Berg receives this Release to
consider whether its terms are acceptable and whether to sign it. Dexter Berg
further understands that while Dexter Berg may sign this Release before the
21-day period has ended, if Dexter Berg does so, Dexter Berg is waiving and
releasing any rights to the full 21-day period. In no case may Dexter Berg sign
the Release before close of business on Dexter Berg’s last day of work.

 

  b.

Dexter Berg has the right to rescind or cancel this Release within fifteen
(15) days of signing it. To be effective, the rescission must be in writing and
delivered to the Company by hand or mail within the 15-day period. If delivered
by mail, the rescission must be (1) postmarked within the 15-day period;
(2) properly addressed to Dave Pylipow, sent by certified mail return receipt
requested. If delivered by hand, the rescission must be delivered to Dave
Pylipow, 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344. If Dexter Berg
rescinds this Release, Company will have no obligation to make the payment
described above. The Effective Date of this Release shall be the sixteenth
(16th) day following the date on which the Release is executed by Dexter Berg,
provided the Release has not been rescinded as described in this Paragraph.

 

  c. Notwithstanding anything to the contrary herein, the last day of the
rescission period will not be later than March 1 of the year following the
calendar year in which the Separation Date or, if earlier, the last day of work
occurs.

 

18. Arbitration. Dexter Berg and Company agree that any controversy, claim, or
dispute arising out of or relating to the Plan or the alleged breach of any of
the terms of this Release, or arising out of or relating to Dexter Berg’s
employment with the Company or the separation/end of such relationship, shall be
resolved by final and binding arbitration under the Employment Dispute
Resolution rules and auspices of the American Arbitration Association, or other
neutral arbitrator and rules as mutually agreed to by Dexter Berg and the
Company. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1, et seq., and judgment upon the award rendered by the arbitrator may
be entered in any court that has jurisdiction. The place of arbitration shall be
Minneapolis, Minnesota, or other location mutually agreed to by Dexter Berg and
the Company. The arbitrator shall apply the law as established by decisions of
the applicable federal and state courts in deciding the merits of claims and
defenses. The arbitrator is required to state, in writing, the reasoning on
which the award rests. Notwithstanding the foregoing, this paragraph 18 shall
not preclude either party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate, including claims by the
Company relating to Dexter Berg’s alleged breach of any of the covenants set
forth in paragraphs 4, 5, 6, 7, or 8; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this paragraph 18.

 

5



--------------------------------------------------------------------------------

19. Section 409A. Notwithstanding anything else contained herein, to the extent
required in order to comply with Section 409A of the Code, cash amounts that
would otherwise be payable under this Agreement during the period from the
Separation Date through the date prior to the six-month anniversary of the
Separation Date shall instead be paid as soon as reasonably practicable on or
following such six-month anniversary.

 

20. Entire Agreement. Except for any confidentiality, non-competition or
non-solicitation provisions or similar provisions in other agreements between
the Company and Dexter Berg that continue to be applicable after Dexter Berg’s
employment ends, this Release is the entire agreement between Dexter Berg and
the Company concerning Dexter Berg’s employment and the separation/end of Dexter
Berg’s employment. It is Dexter Berg’s intent to be legally bound by the terms
of the Agreement. No amendments, modifications or waivers of this Release shall
be binding unless made in writing and signed by both Dexter Berg and the
Company.

 

21. Severability. Dexter Berg and the Company agree that if any part, term, or
provision of these Terms and Conditions should be held to be unenforceable,
invalid, or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid, or lawful
under such law or rule, or, if that is not possible, the offending term of
provision shall be struck and the remaining provisions of these Terms and
Conditions shall not be affected or impaired in any way.

 

22. Governing Law. This Release will be governed by the laws of the state of
Minnesota.

IN WITNESS WHEREOF, the parties, Dexter Berg and SUPERVALU INC., hereby execute
this Severance Agreement and General Release.

 

    Dated:                 Julie Dexter Berg     Dated:         SUPERVALU INC.  
   

            By:           Its:    

 

 

 

6